DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2025 has been entered.
Applicant's amendments and remarks, filed 05/25/2025, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
                                                               Status of Claims
Claims 1-3, 5-13, 15-17, and 19-27 are under examination.
Claims 4, 14, 18, and 28 are cancelled. 
Priority
This application claims the benefit of priority under 35 U.S.C. §120 to U.S. Application No. 15/496,419, filed on April 25, 2017, which is a 5 continuation-in-part of, and claims priority under 35 U.S.C. 120 from, U.S. Application No. 14/922,763, filed on October 26, 2015, which claims priority under 35 U.S.C. 119(e) to U.S. Provisional Application No. 62/069,195, filed on October 27, 2014. 
Withdrawn Rejections
The rejection of claims 1-3, 5-13, 15-17, 19-27 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn in view of applicant’s amendment. While the claim does recite an abstract idea, the amended claims include additional steps/elements which taken in combination amount to significantly more than the abstract idea itself and which imposes meaningful limits on the claim scope. As a result, when the relevant factors are analyzed, the combination of steps recited in the claim, taken as a whole, add something of significance to the judicial exception. For these reasons, the claims are patent eligible based on the USPTO's Guidance on Subject Matter Eligibility. 
Claim rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, 5-13, 15-17, and 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 1 and 15 is/are also rejected due to said dependency.
Claims 1 and 15 recite “displaying, on  a display of a remote…computing device…, a modal day scatter chart of the glucose data, the modal data scatter chart presenting a corresponding shaded area having adjustable time boundaries within each scheduled sequential glucose time interval.” Applicant is reminded that a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990). In this case, this above phrase appears to further limit the nature of the data being displayed on a scatter chart and simultaneously include functional limitations directed to a capability of the scatter chart. As such, this phrase creates confusing as to when direct infringement occurs because it is directed both to system capabilities and to actions performed by a user. Clarification is requested via amendment. 
Claims 1 and 15 recite “receiving, based on the healthcare provider providing drag-and-drop inputs to the modal day scatter chart to adjust the adjustable time boundaries of the corresponding shaded area within each scheduled sequential time interval, a corresponding ideal meal time associated with each of the scheduled sequential glucose time intervals”. The above limitation is problematic for the following reasons. (1) It is clear that the limitation results in receiving a corresponding meal time. However, it is unclear what limiting effect is intended by the above “based on” phrase, which does not appear to further limit the nature of the data being received but instead appears to be directed to a functional limitation of the scatter plot chart. As a result, the instant claim creates confusion as to when direct infringement occurs because it is directed both to system capabilities and to actions performed by a user. (2) The above “based on” phrase uses both passive and intended use language that suggests at least one additional functional limitation being performed without explicitly require  any such limitations, e.g. providing inputs and adjusting time boundaries. Applicant is reminded that intended use limitations have no limiting effect on the method/device as claimed. Clarification is requested via amendment.
Obviousness-Type Double Patenting Rejection
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the ''right to exclude'' granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); ln re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
The conclusion of obviousness-type double patenting is made in light of these factual determinations. Any obviousness-type double patenting rejection should make clear: (A)  The differences between the inventions defined by the conflicting claims; and (B) The reasons why a person of ordinary skill in the art would conclude that the invention defined in the claim at issue is anticipated by, or would have been an obvious variation of , the invention defined in a claim in the patent.
Claims 1-3, 6-13, 15-17, 19-27 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over THE FOLLOWING CLAIMS AND RELATED APPLICATIONS, AS LISTED IN THE TABLE BELOW, for the following reasons. This rejection is necessitated by amendment of the copending claims. 
INSTANT CLAIMS
REFERENCE CLAIMS
RELATED APPLICATION # 
 REASON THE INSTANT CLAIMS ARE OBVIOUS
1-3, 6-13, 15-17, 19-27
1-30
14922763 - allowed

(see below)
1-3, 6-13, 15-17, 19-27
1-3, 5-14, 16-18, 20-29
15496419 - allowed

(see below)
1-3, 6-13, 15-17, 19-27
1-30
15855315 - allowed

(see below)
1-3, 6-13, 15-17, 19-27
1-30
16124026 - allowed
(see below)




1-3, 6-13, 15-17, 19-27
1, 2, 8, 11, 12, 18
17010436 

(see below)


The differences between the inventions defined by the conflicting claims of the 14922763 application are as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because ref. claim 1 does not require aggregating data. However, dependent ref. claim 4 recites these limitations. Therefore, instant claim 1-28 are made obvious over the COMBINATION of reference claims 1 and 4, because it would have been obvious to COMBINE all limitations taught in the reference claims. 
The differences between the inventions defined by the conflicting claims of the 15496419 application are as follows: Reference claims 1-3, 5-14, 16-18, 20-29 recite the same limitations of the above instant claims plus additional steps, with the main difference being that the reference claims require administering dosages to a patient.  Therefore the reference claims are NARROWER in scope than the instant claims. Therefore, instant claims 1-28 are anticipated by the narrower claims. 
The differences between the inventions defined by the conflicting claims of the 15855315  application are as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because ref. claim 1 does not require aggregating data. However, dependent ref. claim 4 recites these limitations. Therefore, instant claim 1-28 are made obvious over the COMBINATION of reference claims 1 and 4, because it would have been obvious to COMBINE all limitations taught in the reference claims.
The differences between the inventions defined by the conflicting claims of the 16124026  application are as follows: Reference claims 1-30 recite the same limitations of the above instant claims plus additional steps, with the main difference being the determination of recommended meal boluses. Therefore the reference claims are NARROWER in scope that the instant claims because this feature is encompassed by the recommended insulin dosage. Therefore, instant claims 1-28 are anticipated by the narrower claims. 
The differences between the inventions defined by the conflicting claims of the 17010436 application are as follows: Reference claims 1, 2, 8, 11, 12, 18 recite the same limitations of the above instant claims plus additional steps, with the main difference being that the reference claims require obtaining patient data from a HCP via a network. Therefore the reference claims are NARROWER in scope that the instant claims. Therefore, instant claims 1-28 are anticipated by the narrower claims. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Arguments
Applicant’s response filed 05/22/2022 have not addressed the above rejections or set forth any contentions with regards to the examiner’s positions. Therefore, the rejections are maintained for the reasons of record. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619